Citation Nr: 0902100	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  02-12 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 60 percent, for the 
period from June 27, 2001, through April 12, 2004, for a 
service-connected low back disorder, including sacroiliitis, 
sacralization of L5 with pseudoarthrosis and degenerative 
joint disease at L5-S1 and degenerative disc disease at L4-
L5, and lumbosacral strain with L4-L5 disc bulge.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, granting an increased rating from 10 to 40 
percent disabling for the veteran's low back disorder, 
effective from the June 27, 2001, date of receipt of claim 
for an increased rating.

The claims file was later transferred to the Portland, 
Oregon, RO, based upon a September 2002 notification by the 
veteran of a change of address.

Following an August 2003 Board remand of the appealed claim 
for a higher evaluation than the 40 percent assigned for a 
low back disorder, the RO denied an increase in a December 
2004 decision.  Following a further Board remand in January 
2005, the RO by a July 2005 decision granted a 60 percent 
evaluation for the low back disorder, effective from April 
13, 2004.

By a submission dated by the veteran on September 19, 2005, 
and but not received at the Appeals Management Center until 
September 30, 2005, the veteran expressed a desire to 
withdraw his appeal of the claim for an increased rating for 
his low back disorder, expressing satisfaction with the grant 
of a 60 percent rating.  However, he then also filed a notice 
of disagreement (NOD) with the effective date assigned for 
the increase to 60 percent, and also expressed a desire to 
continue with his claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  (The veteran's sole service-connected 
disability at that time was his low back disorder.  By an 
April 2006 decision the RO granted service connection and 
assigned a 10 percent disability evaluation for gastritis.)  
However, that September 2005 withdrawal of appeal was not 
received prior to the time when the Board, on September 21, 
2005, issued a decision denying an increased rating from the 
60 percent assigned.  The above-noted request by the veteran 
to withdraw the appeal was thus voided as moot by the Board's 
issuance of its September 2005 decision prior to the 
request's receipt by VA.  The Board decision's issuance 
enabled the veteran and his authorized representative to seek 
judicial review of that September 2005 Board decision as to 
the issue of entitlement to an increased evaluation for a low 
back disorder above the 60 percent assigned.

The veteran had also appealed an April 2006 RO decision 
granting service connection for gastritis and assigning a 10 
percent initial evaluation for that disorder effective from 
January 14, 2002, and granting TDIU effective from April 13, 
2004, to July 25, 2005, and resuming it from March 1, 2006. 
Also by that decision, the RO granted a 100 percent 
convalescence rating associated with surgery for the 
veteran's low back disorder, for the period from July 25, 
2005, through February 28, 2006.  The RO then restored the 60 
percent schedular rating assigned for the low back disorder, 
effective from March 1, 2006.

A December 1996 Decision Review Officer (DRO) decision at the 
RO granted an earlier effective date of July 1, 2001, for the 
60 percent rating for the low back disorder.

The veteran's then representative filed an NOD received in 
February 2007, disagreeing with the April 2006 rating 
decision granting a 10 percent evaluation for gastritis, 
contending that a higher initial rating is warranted.  (The 
representative then expressed satisfaction with the temporary 
100 percent convalescence rating assigned for the back 
disorder.)  The representative also expressed disagreement 
with the December 2006 RO decision assigning an effective 
date of April 13, 2004, for the grant of TDIU.  The 
representative filed a further NOD, received in March 2007, 
disagreeing with the December 2006 RO decision granting an 
effective date of July 1, 2001, for assignment of a 60 
percent disability rating for the veteran's low back 
disorder.  The representative then contended that the 60 
percent evaluation should be assigned back to June 27, 2000 
(one year prior to the date of receipt of the veteran's claim 
for an increased rating).

As noted,the Board in September 2005 issued a decision 
denying an increased rating above the 60 percent assigned for 
the low back disorder.  Then, the veteran and his 
representative appealed to the U.S. Court of Appeals for 
Veterans Claims (Court) the September 2005 Board decision 
denying an increased evaluation above the 60 percent assigned 
for the low back disorder.  The Secretary and the appellant's 
representative filed an April 2007 Joint Motion for Remand, 
approved by an April 2007 Order of the Court, vacating the 
September 2005 Board decision, and instructing the Board to 
readjudicate the claim for an increased rating above 
60 percent for the low back disorder.

The Board in November 2007 denied a rating in excess of 60 
percent for the veteran's low back disorder for the period 
beginning April 13, 2004, based on the prior grant of TDIU 
effective from that date, necessitating denial of any further 
benefit than that 100 percent based on claimed interference 
with employment due to the veteran's low back disorder for 
that period beginning April 13, 2004.  However, the Board 
remanded the issue of entitlement to an evaluation in excess 
of 60 percent on an extraschedular basis, for the low back 
disorder, for the period beginning on July 1, 2001, and prior 
to April 13, 2004.  

The Board also then remanded appealed issues of entitlement 
to a higher initial rating for gastritis; an effective date 
earlier than April 13, 2004, for the grant of TDIU; and an 
effective date earlier than July 1, 2001, for the grant of a 
60 percent evaluation for a low back disorder.  The Board 
remanded those further issues based upon the veteran's having 
submitted timely NODs in February and March of 2007 with RO 
decisions as to those claims, and the RO not having yet 
issued Statements of the Case (SOCs) responsive to those 
NODs.  38 C.F.R. § 19.26; Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board remanded the claim for a rating higher than 60 percent 
on an extraschedular basis for the period prior to April 13, 
2004, based upon it's being inextricably intertwined with 
those other three remanded claims.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

The DRO in October 2008 issued a decision granting a 
effective date of June 4, 2003, for TDIU, and granting an 
effective date of June 27, 2001, for a 60 percent evaluation 
for the low back disorder.  The RO in October 2008 also 
issued SOCs, denying an effective date earlier than June 4, 
2003, for TDIU; denying an effective date earlier than June 
27, 2001, for assignment of a 60 percent evaluation for a low 
back disorder; and denying an increased rating above the 10 
percent assigned for gastritis.  The veteran did not timely 
respond with a VA Form 9 or otherwise perfect those appeals, 
and hence those three intertwined issues are subject to the 
final decisions of the RO by the issued SOCs in October 2008, 
and are not currently before the Board for appellate 
consideration.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).


The veteran's private attorney representative, by an October 
2008 submission, withdrew from representation of the veteran 
before VA.  The RO accordingly, in an October 2008 letter, 
informed the veteran that he is now unrepresented in all 
matters before the VA, and informed him how he might appoint 
replacement representation, if he so desired.  The veteran 
has not appointed replacement representation, and hence is 
unrepresented in his present appeal before the Board.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  For the claim and appeal period in question, from June 
27, 2001, through April 12, 2004, the veteran did not have 
complete ankylosis of the lumbosacral spine.

2.  For the claim and appeal period in question, from June 
27, 2001, through April 12, 2004, the veteran did not have 
prolonged periods of hospitalization due to his low back 
disorder, or other special or unique circumstances related to 
his low back disorder, other than work impairment.

3.  For the claim and appeal period from June 27, 2001, 
through June 3, 2003, the veteran did not have marked 
interference with employment beyond that contemplated by the 
Rating Schedule.  

4.  An extraschedular total (100 percent) evaluation based on 
unemployability has been assigned with the grant of TDIU, 
effective June 4, 2003.



CONCLUSIONS OF LAW

1.  For the period from June 4, 2003, through April 12, 2004, 
the maximum extraschedular rating based on work impairment 
has been assigned for the veteran's low back disorder, with 
the grant of TDIU.  38 C.F.R. §§ 3.321(b), 4.16 (2008).

2.  For the period from June 27, 2001, through June 3, 2003, 
the criteria for an evaluation greater than the 60 percent 
assigned for a low back disorder, including on an 
extraschedular basis, are not met, and referral for 
extraschedular consideration is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Codes 5235-
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Ultimately, with regard to that portion of the present 
decision covering the rating period from June 4, 2003, 
through April 12, 2004, the Board believes that, with respect 
to the issue of entitlement to an increased evaluation for a 
low back disorder above the 60 percent assigned, there is no 
reasonable possibility of furthering the veteran's claim, and 
hence no additional VCAA notice or development assistance can 
be required. As discussed, infra, the veteran or his 
authorized representative have conceded that the veteran does 
not have unfavorable ankylosis of the spine to warrant a 
higher schedular rating, and the veteran has not had frequent 
periods of hospitalization to warrant an extraschedular 
rating on that basis.  See 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code (DC) 5235 (2008).  As further discussed, 
infra, the contended extraschedular basis of entitlement to a 
higher rating for the veteran's low back disorder is marked 
interference with employment, yet beginning June 4, 2003, he 
has been assigned the maximum, 100 percent extraschedular 
rating based on unemployability, with assignment of TDIU from 
that date, thus precluding a further extraschedular rating on 
the basis of adverse effect upon employment.  In short, any 
error in notice and development assistance cannot 
"reasonably affect the outcome of the case," and hence will 
not affect "the essential fairness of the [adjudication]" 
for this rating period beginning June 4, 2003.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

For the remaining rating period in question, from June 27, 
2001, though June 3, 2003, VA has fulfilled the above 
requirements in this case.  In the present case, the 
veteran's claim for an increased rating for his service-
connected back condition was received in June 2001.  The RO 
granted an increased evaluation of 40 percent and the veteran 
disagreed with the evaluation assigned.  The Board then 
remanded the claim in August 2003 for further development.  
The RO in December 2004 issued a decision denying an 
increased evaluation for the low back disorder from the 40 
percent rating then assigned.  The Appeals Management Center 
(AMC) sent notice in February 2004 and January 2005 regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence the claimant 
could submit to support his claim, and what information and 
evidence would be obtained by VA. 

In July 2005, the RO readjudicated the claim, granting a 60 
percent evaluation for the low back disorder, effective April 
13, 2004.  An SSOC was also then issued to the veteran 
addressing the increased rating claim.  The Board's (now 
vacated) decision was issued in September 2005, and the 
veteran appealed.  The Court by an April 2007 Order approved 
a Joint Motion vacating the Board's September 2005 Decision 
and remanding the claim for a higher rating than the 60 
percent assigned for a low back disorder.  By a December 2006 
decision, the RO granted an earlier effective date of July 1, 
2001, for a 60 percent evaluation for the low back disorder.  
The Board in November 2007 adjudicated the claim in part, 
remanding the issue, in essence, of entitlement to an 
evaluation in excess of 60 percent for a low back disorder 
for the period prior to April 13, 2004.  The RO in a December 
2008 decision awarded an earlier effective date for TDIU of 
June 4, 2003, and an earlier effective date of June 27, 2001, 
for a 60 percent evaluation for a low back disorder.  Also in 
October 2008, the RO issued an SSOC addressing the claim on 
appeal.

The Board acknowledges that the timing of the notice in this 
case regarding entitlement to an increased evaluation for a 
low back disorder was not fully compliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the veteran because, given the breadth and 
extent of subsequent notice and development, a reasonable 
person in the veteran's position would then have learned what 
was required.  The proper subsequent VA process, in this case 
including subsequent VCAA notification letters, Board Remand, 
and RO adjudicative actions, afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing and development of his claim, and essentially 
cured the error in the timing of notice.  Mayfield; Sanders.  

Although in a February 2004 letter the AMC notified the 
appellant of evidence needed for a service connection claim, 
the letter also specifically notified the appellant what the 
evidence must show to establish entitlement to an increased 
evaluation for a service-connected disability.  The February 
2004 notice informed him of what evidence was needed to 
substantiate his increased rating claim, what VA would seek 
to provide, and what the veteran was expected to provide.  He 
was informed that it was ultimately his responsibility to see 
that pertinent evidence is obtained.  The letter also asked 
that the veteran inform the AMC about any additional 
information or evidence which he wanted the AMC to try to 
secure, told him that he could obtain records himself and 
send them to the AMC, and asked that he provide the AMC with 
any further evidence or information he might have pertaining 
to his appeal.

Moreover, in January 2005, the RO again notified the 
appellant as to the evidence needed to grant the claim, what 
it was doing to obtain this evidence, and what the appellant 
needed to do to help VA obtain such evidence.  The RO 
notified the appellant that, if he had any other evidence or 
information which he thought would support his claim, to let 
the RO know.  The claim was subsequently readjudicated by the 
RO, as noted above.  The Board accordingly concludes that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board finds that these notice requirements need not be 
met in this case, because the veteran and his former 
authorized representative amply demonstrated actual knowledge 
of that criteria.  As discussed in the body of this decision, 
infra, the only basis of claim in controversy in the case 
before the Board is entitlement to an extraschedular rating 
for the low back disorder based on marked interference with 
employment.  Other elements or rating criteria implicated by 
Vazquez-Flores are no longer in controversy.  While the VCAA 
letters did not address this the extraschedular criterion of 
marked interference with employment or the evidence required 
to support it, the appellant's then-representative did 
discuss them in the appellant's November 2006 brief to the 
Court.  This knowledge is imputed to the veteran himself.  

The Board finds that development required by the August 2003 
and November 2007 Board Remands has also been substantially 
completed, inclusive of RO readjudication of the claim with 
consideration of the new rating criteria for disorders of the 
spine as required by the August 2003 remand, and RO 
completion of other development deemed necessary and 
subsequent readjudication of the claim, as required by the 
November 2007 Board remand.  Only substantial, and not 
strict, compliance with the terms of a Board Remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Further, the RO appropriately requested and obtained 
indicated treatment records, and the veteran failed to inform 
of additional private records not obtained.  The RO also 
informed the veteran of records obtained and, by implication, 
records not obtained, including by the appealed rating 
action, subsequent rating action, SOC, and SSOCs.  Hence, no 
further notice or assistance was required to obtain records 
from other sources.  The case presents no reasonable 
possibility that additional evidentiary requests would 
further the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

As discussed, infra, VA examinations both for compensation 
and treatment purposes were conducted over the course of the 
rating period in question.  The Board finds that the medical 
record has been sufficiently developed for the Board's 
adjudication herein.  

The veteran submitted multiple written statements addressing 
his claim.  In his substantive appeal received in September 
2002, he stated that he did not want a BVA hearing.  Neither 
the veteran nor his formerly authorized representative 
expressed a desire to further address his appealed claim that 
has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

II.  Entitlement to an Increased Evaluation for a Low Back 
Disorder
for the Period from June 27, 2001, through April 12, 2004,
Particularly on an Extraschedular Basis

As noted in the Introduction, supra, the veteran failed to 
perfect an appeal of a determination finding an effective 
date of June 27, 2001, for assignment of a 60 percent rating 
for his low back disorder, and also failed to perfect an 
appeal of entitlement to an effective date earlier than June 
4, 2003, for TDIU, and accordingly those are final 
determinations.  The Board in its November 2007 decision 
denied entitlement to a disability rating above 60 percent 
for the veteran's low back disorder for the period beginning 
April 13, 2004.  Hence, the issue currently before the Board 
is entitlement to a disability rating above 60 percent for 
the low back disorder, for the period between June 27, 2001, 
and April 12, 2004.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and, above all, coordination of the rating with 
the impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Board observes that, during the course of this appeal, 
the regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the veteran's appeal 
was pending at the time the applicable regulations were 
amended, he is entitled to consideration under the old 
criteria, and under both sets of the new regulations.  
However, because the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild; a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation; and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  A 10 percent disability 
rating was warranted for slight limitation of motion of the 
lumbar spine; a 20 percent disability rating was warranted 
for moderate limitation of motion; and a 40 percent 
disability rating was warranted for severe limitation of 
motion of the lumbar spine.

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under 38 C.F.R. 
§ 4.25, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  
Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 20 
percent disability evaluation; evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months warrants 
the assignment of a 40 percent disability rating; evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrants the 
assignment of a 60 percent disability rating.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See Note 1, following DC 
5293, effective September 23, 2002.  With regard to 
evaluations on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See Note 2, following DC 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See Note 3 following DC 5293, effective September 
23, 2002.

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The amendment changed the diagnostic code numbers 
used for all spine disabilities, and instituted the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of DC 5293 (Intervertebral Disc Syndrome 
is re-designated as DC 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100%

Unfavorable ankylosis of the entire thoracolumbar 
spine......50%

Unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine..............................40%

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine............30%

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis..........................................
......20%

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the 
height............................................
.......100%

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of 
spinal motion provided in this note are the 
maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral 
fracture or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic Code 
5237 Lumbosacral or cervical strain; Diagnostic 
Code 5238 Spinal stenosis; Diagnostic Code 5239 
Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic 
Code 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The evidentiary record does not indicate, and the veteran has 
not contended, that his low back disability warrants multiple 
separate ratings, in lieu of the single schedular rating 
assigned.  Hehas been assigned a 60 percent schedular 
evaluation for his low back disorder for the period beginning 
June 27, 2001, with the disability rated since implementation 
of the new schedular rating criteria, as analogous to 
intervertebral disc syndrome with incapacitating episodes of 
at least six weeks duration over the past 12 months, so as to 
warrant a 60 percent evaluation, under DC 5243.  The medical 
record nowhere supports the presence of unfavorable ankylosis 
of the entire spine, so as to warrant a higher schedular 
rating on that basis, and the veteran has effectively 
conceded, including upon examination, that ankylosis is not 
present.  Hence, with respect to a schedular rating for the 
low back disorder there is no case or controversy for review 
by the Board, as no schedular rating higher than the 60 
percent already assigned is available in this case.

Rather, the veteran contends that he warrants a higher rating 
for his low back disorder on an extraschedular basis.  The 
regulatory criteria for extraschedular consideration are:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As the veteran and his then representative conceded in the 
Brief of Appellant filed with the Court in November 2006, the 
veteran has not required frequent periods of hospitalization 
for his low back disorder so as to warrant an extraschedular 
rating on that basis.  Rather, they contended that marked 
interference with employment necessitates an extraschedular 
evaluation for his low back disorder.  Although the veteran 
is no longer represented by that representative (as noted in 
the Introduction, supra), he has also not indicated any 
change in his position as to these facts as conceded in this 
case.  However, by the October 3, 2008, DRO decision, the RO 
has granted the veteran TDIU effective from June 4, 2003, 
based upon recognition of incapacity for substantially 
gainful employment due to service-connected disability.  That 
TDIU is a 100 percent extraschedular rating based upon 
impairment of employment.  The veteran cannot be assigned 
more than one 100 percent extraschedular rating based on work 
impairment, and that maximum rating has thus already been 
assigned, from June 4, 2003.

Accordingly, the maximum claimed benefit to which the veteran 
may be entitled under the law due to his low back disorder, 
beginning June 4, 2003, has already been assigned to him with 
the grant of a 100 percent extraschedular rating based on 
TDIU, effective from that date.

Accordingly, for the period beginning June 4, 2003, through 
April 12, 2004, because the maximum allowable rating has been 
assigned on a schedular or extraschedular basis, based on the 
law - and the facts as conceded - in this case, there is no 
longer a case or controversy as to this claim for the period 
beginning June 4, 2003, through April 12, 2004, and the claim 
on appeal, for that period, must accordingly be dismissed as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  (This is precisely the same analysis made by the 
Board in its November 2007 decision, regarding the period 
beginning April 13, 2004, based on April 13, 2004 then being 
the effective date for a grant of TDIU.)

The issue remaining to be determined herein is thus whether 
there was marked interference with employment due to the 
veteran's low back disorder for the period from June 27, 
2001, through June 3, 2003, so as to warrant a higher 
disability rating than the 60 percent assigned for that time 
interval.    

At a VA examination for compensation purposes in October 
1995, there was limitation of extension of the low back with 
pain, and lateral flexion to the left with pain. There was 
pain on motion rotation bilaterally.  X-rays showed partial 
sacralization of L5 with disc spaces preserved; no fracture 
or subluxation was seen. The examiner diagnosed low back 
strain.  The examiner also noted "probable disc pathology," 
and in an addendum concluded that the veteran had a moderate 
to severe disability of the low back.

Outpatient treatment records from June to August 2001 show 
that the veteran was seen in June 2001 for complaints of low 
back pain, with numbness and tingling into both legs when 
getting up each morning.  He was referred for physical 
therapy.  After several sessions, a physical therapist noted 
that the veteran's work continued to aggravate his back 
condition and stated that unless he got a different type of 
work that did not require running on concrete floors or 
repetitive lifting and bending, his back was going to be very 
difficult to rehabilitate if it were possible at all.

At a VA examination for compensation purposes in October 
2001, the examiner noted that a radiologist's June 2001  X-
ray finding of a very slight disk space narrowing at L5-S1.  
The examiner also commented that the veteran's physical 
therapist had noted the veteran was in constant pain, with 
his work aggravating the condition and increasing the pain.  
The therapist noted possible disc involvement.  Physical 
therapy did not appear to be aiding the veteran.  The 
physical therapist also indicated that he needed to find a 
job which did not require hard physical labor requiring 
repetitive lifting, twisting, etc.  The veteran had reported 
that he was looking for other work.

At the October 2001 examination, the veteran complained of 
chronic low back pain, at a 7-8/10 intensity, worse when he 
went to work.  He reported weakness and stiffness in his 
back.  He also complained of fatigability and lack of 
endurance, and reported using medication for pain relief.  He 
worked three days a week for 13 hours each day.  
Precipitating factors of his low back pain were the lifting 
and bending associated with his current job as well as 
running across steel plates approximately 60 feet up in the 
air.  He did not notice any limitation of motion during a 
flare up of pain.  He was functionally impaired due to the 
pain, as it tended to slow down his work pace.  He denied any 
use of a brace, cane or crutches.  He had had no surgery.  He 
missed approximately one to two days per month of work due to 
his back pain.  This typically occurred on a Sunday after 
having worked all day on Friday and Saturday.

Clinical findings in October 2001 showed good alignment of 
the spine and good muscular development of the back.  The 
lower extremities were symmetrical in appearance.  Range of 
motion of the back showed right lateral extension to 20 
degrees, with pain over the lumbosacral spine at that point 
of motion.  Maximum right lateral extension was to 23 
degrees.  Left lateral extension was to 13 degrees, when he 
again had pain in his lower back.  Maximum extension to the 
left was 25 degrees.  Extension was to 8 degrees until pain.  
Maximum back extension was to 15 degrees.  He was able to 
bend forward with his fingers reaching eight-and-a-half 
inches from the floor.

After 12 forward bends, the veteran stated that pain in his 
low back would be a limiting factor to doing more forward 
bends.  After these forward bends, no spasms of the low back 
muscles were appreciated.  When he bent forward, there was 
some flattening of the lumbosacral spine.  Hips and shoulders 
were level.  Leg lengths were symmetrical.  There was 
tenderness over the lower aspect of the lumbar spine and the 
upper aspect of the lumbosacral spine.  Deep tendon reflexes 
of the knees and ankles were symmetrical.  He was able to 
heel and toe walk without problem. His gait was upright and 
steady with no limp appreciated.  There was weak resistance 
to extension and flexion in the left leg compared to the 
right leg.  Straightening his left leg to 90 degrees caused 
only mild low back pain.  The examiner noted the 
radiologist's MRI reading of diffuse mild disk bulging at the 
L4-L5 level and borderline spinal stenosis at the L3-L4 
level.  The October 2001 examiner diagnosed was chronic low 
back strain, noting that the MRI did not explain the 
veteran's numbness radiating down the left leg.

Additional VA outpatient treatment records show treatment for 
chronic back pain. In December 2001 the veteran reported 
working for a distribution center of a retail store lifting 
things all day.  In January 2002 he had full range of motion 
of his lumbar spine without pain.  The assessment was chronic 
low back pain.

A neurologist performed a consultation examination in 
December 2001 to see whether neurosurgery might alleviate his 
back pain.  The veteran then complained of increased 
symptoms, consisting primarily of back pain  as well as 
numbness in both legs, weakness of the left lower extremity, 
and had cramps at times at the bottom of both legs.  He 
reported difficulty walking and trouble with his sleep due to 
the back pain.  He informed that he worked as a merge 
operator, running 17 lines, performing three 12-hour to 13-
hour shifts weekly, and lifting boxes up to 100 pounds.  He 
added that he sometimes had difficulty unplugging the 
machines.  He also reported that he enjoyed hunting and 
fishing but had difficulty with those activities.  

The pertinent clinical findings in December 2001 included 
lumbosacral range of motion to 45 degrees forward flexion 
with pain but no reversal of lumbar lordosis. Extension was 
to 0 degrees with severe back pain.  Lateral flexion was to 
30 degrees right and 25 degrees left, and rotation was to 40 
degrees bilaterally.  He had low back pain with straight leg 
raising bilaterally but negative Lasegue's test and no 
Patrick's test abnormalities.  There was limitation of range 
of motion at the left hip because it caused low back pain.  
There was no crepitation and no other joint motion 
discomfort.  He had tenderness of the mid sacrum, the left 
lumbosacral area, and the sacroiliac area to mild touch and 
palpation.  There was muscle tightness in the paravertebral 
muscles in the lumbar area, more so on the left.

The neurologist noted that previous records showed straight 
leg raising was only to 20 to 30 degrees on the left, whereas 
it was to 50 to 60 degrees at the December 2001 examination.  
In addition, he noted that very slight disk space narrowing 
of L5-S1 was shown in June 2001.  Other findings included 
normal deep tendon reflexes bilaterally; no significant 
muscle atrophy, with normal muscle tone in both lower 
extremities and normal strength; give-way weakness in the 
left lower extremity at the hip; and decreased perception to 
pin prick in the left calf but nowhere else.  His posture, 
Trendelenburg's test, and Romberg's test were normal.  Heel 
and toe walking showed no drop off, and tandem walking 
revealed no ataxia. He did get up from a chair with back pain 
but did not need to push himself up. 

The neurologist reviewed October 2001 MRIs, finding that bony 
structures were without unusual features except for a mild 
narrowing of the disk at L5-S1 with desiccation and 
degenerative changes.  There was a disk bulge at that level 
with smaller disk bulges centrally at L3- 4 and L4-5.  
Foraminal stenosis was not demonstrated at any level.  There 
was no evidence of a tethered cord, obvious cysts, or 
significant lumbar recess syndrome.  The impression was 
lumbosacral pain, sacroiliitis, and history of injury.  The 
neurologist concluded that there was no objective evidence of 
neurological disturbance of function, with benign MRI 
findings.  The neurologist recommended a bone scan, 
suggesting that a finding of sacroiliitis might explain the 
left lower extremity symptoms.  

An April 2002 a bone scan showed inflammation of the joints 
in the lower back, consistent with symmetric sacroiliitis.

VA outpatient treatment records show that the veteran was 
seen in June 2002 for follow-up of chronic back pain.  The VA 
examiner noted that the recent neurology consultation, MRI, 
and bone scan were significant primarily for sacroiliitis.  
The veteran continued to complain of his left lower extremity 
falling asleep.  He was to start a different job with less 
lifting the following week.  Upon examination, he performed 
forward flexion to within six inches of touching his toes.  
Deep tendon reflexes were 1+ at both knees.  Straight leg 
raising was negative, but there was left paralumbar 
tenderness.  The examiner assessed sacroiliitis.

He was seen again for complaint of chronic back pain in 
October 2002. He denied radiation of the back pain. He was 
able to walk and sit, but climbing and jumping at work 
increased his pain.  He had had no back surgery.  His back 
was tender to palpation with spasm.  The impression was 
degenerative disc disease.  He requested a renewal of a note 
stating that he had a back problem and would be missing work.

Dr. D.G.T. wrote in September 2003 that he had injected the 
veteran's low back with steroids for arthritis, based on his 
appearance and symptoms.  This was to improve his pain and 
mobility.

VA outpatient treatment records from the Portland VA Medical 
Center show that the veteran was referred in June 2003 to a 
rheumatology clinic because of chronic back pain and a 
finding of sacroiliitis on bone scan.  His history and 
symptoms were not suggestive of an underlying 
spondyloarthropathy, and by report his HLA B-27 antigen was 
negative.  X-rays showed essentially normal sacroiliac 
joints, with no evidence of inflammation.  The X-rays did 
possibly show some degenerative joint disease diffusely.  The 
examiner judged it very unlikely that the veteran had 
inflammatory sacroiliitis or a spondyloarthropathy, and 
assessed low back pain.  The examiner commented that the 
veteran's symptoms appeared most consistent with mechanical 
low back pain, with or without a radiculopathy.  The examiner 
noted that examination was inconsistent with any neurological 
compromise, notwithstanding the veteran's narrative 
reflecting a neurological component.  The examiner found no 
evidence of inflammatory back pain.

A bone scan in June 2003 was consistent with subacute 
sacroiliitis with mineral phase bone remodeling activity but 
no evidence of acute inflammation.

The veteran was seen by a neurosurgeon in April 2004, who 
reported clinical findings including Waddell signs.  The 
impression was chronic low back pain and chronic radicular 
pain.  The examiner noted that the veteran had not been 
helped with anything but electric stimulation and heat on his 
back.  The examiner concluded that surgery was not 
recommended.

In 2003 and 2004 the veteran had several visits at a VA 
rheumatology clinic.  A treatment record in May 2004 refers 
to the earlier outpatient visits in 2003 and 2004, and 
summarizes that the veteran had sacralization of L5 with 
subsequent development of pseudoarthrosis of L5-S1.  Bone 
scans revealed evidence of active bone processes, 
pseudoarthrosis, and severe sclerosis and degenerative 
arthritis at L5-S1.  The rheumatologist rejected the presence 
of ankylosing spondylitis, and recommended usual treatment 
for chronic low back pain.

The claims file contains record from a former employer or 
supervisor, dated and received in December 2005, informing 
that the veteran had been employed until he was terminated on 
May 4, 2004.  In that record, the employer/supervisor 
informed that the veteran had worked there since January 
1998, that his duties included warehouse work and freight 
distribution, working 12 hours per day and 36 hours per week, 
and that the last day he had worked was June 3, 2003.  The 
listed reason for termination was failure to return from a 
leave of absence.
  
Reviewing the evidentiary record as a whole, with careful 
attention to the records of treatment and evaluation between 
June 2001 and June 2003, as well as the veteran's statements 
including particularly upon treatment or evaluation during 
this period, the Board must conclude that the record does not 
reflect for the rating period in question from June 27, 2001, 
through June 3, 2003, the presence of marked interference 
with employment due to the veteran's low back disorder beyond 
that reflected in the 60 percent evaluation already assigned.  
That rating is assigned under the prior rating criteria based 
on pronounced intervertebral disc syndrome with persistent 
sciatic-type symptoms with little intermittent relief.  This 
is essentially chronic, debilitating pain and limitation of 
activity, such as would justify the high, 60 percent 
evaluation assigned, which is the maximal rating under the 
old or new rating criteria absent complete ankylosis of the 
entire spine, as already discussed.  38 C.F.R. § 4.71a, DC 
5293 (2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  

As the June 2001 physical therapist noted, the veteran's then 
employment involving running on hard surfaces floors and 
performing heavy physical labor was aggravating his low back 
disorder.  The December 2001 consulting neurologist's report 
informs that the veteran was working full-time performing 
heavy physical labor involving lifting 100 pounds and working 
multiple machines.  The work he was performing was actually 
more straining than full-time work, since he was working in 
12 to 13-hour shifts.  The veteran was performing this heavy 
physical work until he ceased working on June 3, 2003, as 
informed by his former employer.  There is no indication that 
he took long absences from work or otherwise significantly 
lost wages in that work due to his low back disorder prior to 
June 4, 2003, despite the heavy physical nature of that work 
was medically assessed as incompatible with his low back 
disorder.  

The Board thus concludes that prior to June 4, 2003, he was 
not markedly impaired from work beyond that reflected in the 
60 percent disability rating assigned, and hence did not 
warrant a rating on an extraschedular basis beyond that 60-
percent rating for his low back disorder for the period from 
June 27, 2001, through June 3, 2003.  38 C.F.R. 
§ 3.321(b)(1).  The veteran has simply not presented, and 
careful review of the evidentiary record does not reflect, 
that marked interference with employment beyond that 
reflected in a 60 percent evaluation for the low back 
disorder was present.  Because the preponderance of the 
evidence is against the claim, a grant of an extraschedular 
rating, or referral for consideration of an extraschedular 
rating, for that rating interval, is not warranted.  38 
C.F.R. § 3.321(b)(1).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Staged ratings have been considered for the period from June 
27, 2001, through April 12, 2004, but are not deemed to be 
appropriate in this case.  See Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007).


ORDER

An evaluation in excess of 60 percent for a low back disorder 
for the period from June 27, 2001, through June 3, 2003, from 
the 60 percent assigned, or referral for an extraschedular 
rating, is denied.  

The appeal for an evaluation in excess of 60 percent for a 
low back disorder, for the period from June 4, 2003, through 
April 12, 2004, is dismissed.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


